                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


NICHOLAS S. MESSER,

                      Plaintiff,
       v.                                           Civil Action 2:18-cv-972
                                                    Judge James L. Graham
                                                    Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Nicholas S. Messer, brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for Supplemental Security Income (“SSI”). For the reasons set forth below, it is

RECOMMENDED that Plaintiff’s Statement of Errors (Doc. 8) be OVERRULED, and that

judgment be entered in favor of Defendant.

I.     BACKGROUND

       Plaintiff filed his application for SSI on July 30, 2015, alleging that he was disabled

beginning July 18, 2012. (Doc. 7, Tr. 188–92). After his application was denied initially and on

reconsideration, the Administrative Law Judge (the “ALJ”) held the hearing on December 12,

2017. (Tr. 35–68). On March 16, 2018, the ALJ issued a decision denying Plaintiff’s application

for benefits. (Tr. 10–20). The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1–6).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on August

29, 2018 (Doc. 1), and the Commissioner filed the administrative record on November 9, 2018

(Doc. 7). Plaintiff filed his Statement of Errors (Doc. 8) on December 20, 2018, Defendant filed
an Opposition (Doc. 9) on January 31, 2019, and Plaintiff filed his Reply (Doc. 10) on February

11, 2019. Thus, this matter is now ripe for consideration.

       A.      Relevant Hearing Testimony

       Plaintiff’s Statement of Errors concerns his mental health, and as such, the Court examines

the hearing testimony pertaining to the same.

       At the time of the hearing, Plaintiff was 23 years old. (Tr. 41). Plaintiff lives with his

grandmother. (Tr. 51). Plaintiff testified that he has never worked a full-time job because his

mental health problems prevent him from working. (Tr. 43–44). Plaintiff explained that, for

example, he is anxious “that [he] might fail” and does “not want[] to associate with people or even

be around them if [he] can prevent it at all.” (Tr. 44). He also explained that he “get[s] nervous”

about choking on his medication, about getting hurt while cooking, and about getting into an

accident while driving. (Tr. 44–45). When asked to explain his “fear of failure,” Plaintiff stated:

       Well, in everyday when I play things like video games because that’s primarily
       what I do most of the day, things like if I’m in a group of people and we’re trying
       to have something accomplished I’m afraid I’m not doing my part or whatever the
       goal I have set in mind is for me I’m not doing it successfully enough or as
       efficiently as I can.

(Tr. 45)

       Plaintiff also testified that his anxiety makes him “jittery” and that he “start[s] shaking”

when anxious. (Tr. 46). When asked about the “major symptoms” of his diagnosis of narcissistic

personality disorder and schizoid personality disorder, Plaintiff explained that he “get[s] very

emotionally detached and not interested in what the other person is saying” and just wants to leave

the situation. (Tr. 47–48). Plaintiff further testified that he avoids going to the store, and that

when he does grocery shop he experiences anxiety being around other people.               (Tr. 50).

Consequently, Plaintiff’s grandmother helps with some of the grocery shopping. (Id.). When

describing the symptoms of his depression, Plaintiff explained that he experiences “overwhelming

                                                 2
sadness,” does not want to get out of bed, and sometimes does not want to take his medicine. (Tr.

52). Plaintiff testified that, because of his depression, he prefers to spend his days alone in his

room. (Id.). Plaintiff also experiences paranoia, which he describes as “very cluttered thoughts”

and “stress or worry about things that might happen next.” (Tr. 55).

       As for household tasks, Plaintiff testified that he does not help his grandmother because he

wants to avoid any interaction with her. (Tr. 58). With regard to daily activities, Plaintiff stated

that he watches music videos on YouTube, plays video games, and watches movies on Netflix.

(Tr. 59). He likes these activities because “in the video games or movies, you know, things always

tend to work out perfectly or the way that they should, so it’s just a little bit easier when it’s not

me I have to deal with then it’s I’m just watching other people do it and, you know, they’re having

fun trying things like that.” (Tr. 59–60). When asked what exactly would cause him to be

unsuccessful at work, Plaintiff responded:

       Well, I would say most days I wouldn’t even go. I would wake up completely
       disinterested in going at all. Even if I did go I would probably try to avoid any kind
       of conversation I can with anybody. I know like there’s certain like sales
       representatives or anyone that would help with sales or store clerk or anything I
       know it’s going to be impossible for me to do. . . . The fear of trying to get to work,
       maybe if it’s snowy and the roads might be slick I probably wouldn’t even go in
       fear of being a wreck for me messing up. If it’s rainy I might be a little bit worried
       that the road might be slick. The unknown of you don’t know how many people
       you’re going to interact with if you have to interact with anybody. The fear that I
       might mess up in doing something that’s part of the job, how severe the mess up is
       going to be. Yeah, there’s plenty of things.

(Tr. 60–61).

       Finally, a Vocational Expert (“VE”) testified that Plaintiff could perform the occupations

of weights/measures checker and a hand sorter/grater. (Tr. 63).

       B.      Relevant Medical Background

       As noted, Plaintiff’s Statement of Errors concerns his mental health, and as such, the Court

examines the medical evidence pertaining to the same.

                                                  3
       On July 29, 2014, Plaintiff saw primary care physician, Dr. Boyd, for the first time. (Tr.

271 (noting “New pt Needs Family Doctor Wants paper stating there is something wrong with him

so they can get food stamps”)). At the appointment, Dr. Boyd asked Plaintiff a series of questions

as part of a depression screening. (Id.). Based on his responses, Plaintiff received a score of 24,

indicating “severe depression.” (Id.). Plaintiff’s mother, who also attended the appointment,

stated that “‘he’s the most depressed person’” she’s ever known and that he does not leave his

room. (Id.). Dr. Boyd further noted that Plaintiff admitted to having had suicidal plans in

November 2013 and that he “admits [he is] paranoid; identifies with ‘narcissistic personality type’-

sees himself as superior to others.” (Tr. 272). Dr. Boyd referred Plaintiff to Jannat Wolfe, a

licensed clinical social worker. (Id.).

       On July 30, 2014, Plaintiff saw Jannat Wolfe for his depression. (Tr. 269). Her notes

indicate that Plaintiff had no suicidal or homicidal thoughts and admitted to symptoms of

depression. (Id.). Plaintiff told Ms. Wolfe that “he thinks of himself as a ‘0’ in terms of having

value and looks at almost everyone else as a ‘minus.’” (Id.). He also told her that he has respect

only for his mother, Dolly Parton, and Oprah Winfrey. (Id.). Plaintiff told Ms. Wolfe that he

applied for disability one year ago but was denied, that his mother had to file for bankruptcy, “and

that they are having serious financial difficulties.” (Id.).

       On September 16, 2014, Plaintiff told Dr. Boyd that he expressed suicidal ideations to his

mom but did not have a plan to harm himself because it would be too hurtful for his family. (Tr.

268). At that appointment, Dr. Boyd prescribed Plaintiff Lexapro. (Id.). Plaintiff saw Dr. Boyd

again on December 5, 2014. (Tr. 266). At that appointment, Plaintiff’s mother thought the

Lexapro was helping but Plaintiff stated that he did not notice a difference and had not taken his

medication for weeks. (Id.). Dr. Boyd observed that Plaintiff had not yet seen a psychiatrist,



                                                   4
noting “I would advocate for psychiatry consultation to confirm diagnosis [of schizoid personality

disorder].” (Id.).

       Mental health records from September 25, 2015, provide that Plaintiff was able to practice

“calming strategies and ways to counter negative thinking.” (Tr. 291). On February 12, 2016,

Plaintiff underwent a consultative psychological evaluation to assess his mental status as it related

to his claim for disability benefits. (Tr. 310). Based on that evaluation, Plaintiff was diagnosed

with generalized anxiety disorder and persistent depressive disorder (moderate). (Tr. 314).

       On September 8, 2016, Dr. Boyd completed a Mental Impairment Questionnaire. (Tr. 338–

40). On the form, Dr. Boyd indicated that he had treated Plaintiff for two years and listed his

diagnoses as schizoid personality disorder, narcissistic personality disorder, and depression. (Tr.

338). Dr. Boyd checked a series of boxes underneath “symptoms,” including pervasive loss of

interest in almost all activities, feelings of guilt or worthlessness, paranoid thinning, and inflated

self-esteem. (Id.). Dr. Boyd opined that Plaintiff would be absent more than four days per month.

(Id.). Dr. Boyd also completed a mental residual functional capacities checklist and indicated that

Plaintiff had extreme difficulties in a number of areas, including, getting along with others without

exhibiting behavioral extremes and completing a normal workday and workweek without

interruptions from psychologically based symptoms. (Tr. 339–40).

       C. The ALJ’s Decision

       The ALJ found that Plaintiff had not engaged in substantial gainful employment since July

30, 2015, the application date. (Tr. 12). The ALJ determined that Plaintiff suffered from the

following severe impairments: major depressive disorder, schizoid personality disorder; autism

spectrum disorder; narcissistic personality disorder; asthma; and obesity. (Tr. 13). The ALJ,

however, found that none of Plaintiff’s impairments, either singly or in combination, met or



                                                  5
medically equaled a listed impairment. (Id.).

        As to Plaintiff’s residual functional capacity (“RFC”), the ALJ opined:

        [T]he claimant has the residual functional capacity to perform light work as defined
        in 20 CFR 416.967(b) except occasional climbing ramps/stairs, but never climbing
        ladders, ropes, or scaffolds. The claimant must avoid exposure to extreme
        temperatures, humidity, fumes, odors, dusts, gases, and poor ventilation. The
        claimant must avoid hazards, including unprotected heights and dangerous
        machinery. The claimant is limited to simple, routine, repetitive tasks, but no
        production paced or quota driven work. The claimant can perform goal-oriented
        jobs, such as an office cleaner. The claimant can make simple workplace decisions.
        The claimant must avoid interacting with general public and coworkers, but can
        have occasional, superficial interaction with supervisors. The claimant is limited
        to a static work environment.

(Tr. 14–15). With regard to the mental health evidence, the ALJ concluded:

        In consideration of the totality of the evidence of record, including, but not limited
        to the claimant’s conservative and routine treatment, multiple benign mental status
        findings, and the claimant’s activities of daily living, the undersigned finds that the
        claimant has moderate limitations in understanding, remembering, or applying
        information; moderate to marked limitations in interacting with others; moderate
        limitations with regard to concentrating, persisting or maintaining pace; and
        moderate limitations regarding adapting or managing oneself.

(Tr. 14).

        The ALJ then concluded that Plaintiff’s mental health symptoms are “not so severe that

significant treatment was warranted” and found that his “mental evaluation findings do not support

the severity, frequency, or intensity of limitations alleged by the claimant.” (Tr. 16).

        The ALJ also discussed Plaintiff’s daily activities:

        Moreover, the claimant is able to perform a wide range of activities of daily living
        that are not consistent with someone who is disabled. The activities are
        documented by the claimant’s testimony at the hearing and the evidence of record.
        For example, the evidence shows that the claimant plays video games, listens to
        music, and uses his computer daily; he can perform household chores and prepare
        meals, though his family primarily performed these tasks for him; and he could tend
        to his daily hygiene and grooming (Exhibit B7F/6; B6F). The claimant also was
        able to relate well at the hearing to his representative, as well as the undersigned
        and the hearing reporter, who were unknown.



                                                  6
        The fact that the claimant can perform these activities of daily living is not
        supportive of a finding of disability. Further, it appears that despite his
        impairments, he has engaged in a somewhat normal level of daily activity.
        Moreover, the claimant’s activities of daily living, as well as his treatment history
        support no greater “paragraph B” functional limitations than described above. It
        should be noted that the physical and mental capabilities requisite to performing
        many of the tasks described above replicate those necessary for obtaining and
        maintaining employment.

(Tr. 17).

        Finally, the ALJ weighed the opinion evidence, starting with Plaintiff’s primary care

physician, Dr. Boyd. (Id.). The ALJ had the following to say about Dr. Boyd’s opinion:

        As for the opinion evidence, the claimant’s primary care physician, Dr. Boyd
        repeatedly reported that the claimant remained unemployable and was totally,
        permanently disabled (Exhibits B1F/12; B8F).

        Furthermore, on May 11, 2016, Dr. Boyd also reported that he first met the claimant
        on July 29, 2014, at which time it was apparent he had a personality disorder with
        traits from both narcissistic and schizoid types. He indicated that the claimant also
        suffers from a depressive disorder. He noted that the claimant was subsequently
        seen by a licensed counselor as well as a licensed psychiatric provider. Throughout
        his life, the doctor reported that the claimant’s personality disorder has made
        personal interactions extremely difficult; he has never been employed or
        experienced close personal relationships; and his ability to interact in a normal
        workplace or tolerate normal workplace stressors is extremely impaired (Exhibit
        B9F/3).

        Dr. Boyd also provided a medical source statement dated September 8, 2016,
        wherein he reported limitations that meet the Listings, including, but not limited to
        extreme difficulties in maintaining social functioning; extreme limitations in
        responding appropriately to changes in a routine work setting; extreme limitations
        in dealing with normal work stress; extreme limitations in maintaining socially
        appropriate behavior and adhering to basic standards of neatness and cleanliness;
        and extreme limitations in getting another [sic] with others without exhibiting
        behavioral extremes. Dr. Boyd also opined that the claimant would be absent from
        work more than four days per month (Exhibit B10F).

        While Dr. Boyd is a treating physician, the undersigned does not accord controlling
        weight to his opinions, but rather accords little weight, as the full extent of his
        limitations are not consistent with the record as a whole. In evaluating the doctor’s
        opinions, the undersigned has considered all of the relevant factors, including the
        doctor’s specialization, the doctor’s explanation for the opinion, and the
        consistency of the opinion with the record as a whole (SSR 96-2p). In particular,

                                                 7
         Dr. Boyd is a primary care physician and not a mental health specialist or specialist
         in any other area. Moreover, Dr. Boyd’s opinions are inconsistent with, and not
         supported by the substantial medical evidence of record, including, but not limited
         to the conservative and routine treatment, as well as the benign findings reported in
         Dr. Boyd’s own treatment notes. Further, Dr. Boyd’s assertions that the claimant
         is disabled and unemployable are findings reserved for the commissioner.

(Tr. 17–18).

         The ALJ next assessed Dr. Christopher C. Ward’s opinion concerning Plaintiff’s mental

health. (Tr. 18). Dr. Ward, who completed a psychological consultative examination of Plaintiff

opined, in part, that Plaintiff presented as anxious and that Plaintiff described symptoms of

depression and anxiety that may compromise his ability to work. (Tr. 315). The ALJ assigned

Dr. Ward’s opinion “little weight,” explaining that it provided only “vague assertions” and because

Dr. Ward “did not provide clear, vocationally relevant opinions consisting of a function by

function assessment of the claimant’s mental functioning.” (Tr. 18).

      Finally, the ALJ evaluated the opinions of the state agency consultants, who concluded that

Plaintiff is not disabled. (Id.). The ALJ afforded these opinions “partial weight,” because “these

opinions were based on information contained in the record at the time of the State agency

determinations in this case, and no medical records generated or provided after that date were

considered by the State examiners.” (Id.). The ALJ also noted that “additional medical evidence

received in the course of developing the claimant’s case for review at the administrative hearing

level, including, but not limited to the hearing testimony and the claimant’s subjective complaints,

justifies a conclusion that the claimant’s impairments are more limiting than was concluded by the

state examiners.” (Id.).

II.      STANDARD OF REVIEW

         The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

                                                  8
Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.   DISCUSSION

       Plaintiff raises one error to the Court. (Doc. 8). He argues that the ALJ reversibly erred in

evaluating the opinion and medical evidence. Specifically, Plaintiff asserts that the ALJ erred in

evaluating treating physician Dr. Boyd’s opinion and “submitting his [sic] opinion for that of the

treating and examining medical sources.” (Id. at 8). As noted, Dr. Boyd opined that Plaintiff is

unemployable and totally, permanently disabled. (See, e.g., Tr. 335). The ALJ, however, assigned

Dr. Boyd’s opinion “little weight,” finding that “the full extent of his limitations are not consistent

with the record as a whole.” (Tr. 17).

       Two related rules govern how an ALJ is required to analyze a treating physician’s opinion.

Dixon v. Comm’r of Soc. Sec., No. 3:14-cv-478, 2016 WL 860695, at *4 (S.D. Ohio Mar. 7, 2016).

The first is the “treating physician rule.” Id. The rule requires an ALJ to “give controlling weight

to a treating source’s opinion on the issue(s) of the nature and severity of the claimant’s

impairment(s) if the opinion is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the case



                                                  9
record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (quoting 20

C.F.R. § 404.1527(c)(2)) (internal quotation marks omitted). Closely associated is “the good

reasons rule,” which requires an ALJ always to give “good reasons . . . for the weight given to the

claimant’s treating source opinion.” Dixon, 2016 WL 860695, at *4 (quoting Blakely, 581 F.3d at

406 (alterations in original)); 20 C.F.R. § 404.1527(c)(2). The treating physician rule and the good

reasons rule together create what has been referred to as the “two-step analysis created by the Sixth

Circuit.” Allums v. Comm’r of Soc. Sec., 975 F. Supp. 2d 823, 832 (N.D. Ohio 2013).

       In this case, the ALJ first provided a detailed summary of Dr. Boyd’s treatment history and

then went on to evaluate the opinion in light of the record as a whole. (Tr. 17–18). The ALJ noted

that she “considered all of the relevant factors, including the doctor’s specialization, the doctor’s

explanation for the opinion, and the consistency of the opinion with the record as a whole.” (Tr.

17 (citing SSR 96-2p)). The ALJ concluded that “[w]hile Dr. Boyd is a treating physician, the

undersigned does not accord controlling weight to his opinions, but rather accords little weight, as

the full extent of his limitations are not consistent with the record as a whole.” (Id.).

       In reaching her conclusion, the ALJ cited three primary reasons. First, the ALJ noted that

Dr. Boyd is a primary care physician and not a mental health specialist. (Id.). Second, the ALJ

found that Dr. Boyd’s opinions are inconsistent with, and not supported by the substantial medical

evidence of record, “including but not limited to the conservative and routine treatment, as well as

the benign findings reported in Dr. Boyd’s own treatment notes.” (Tr. 18.). Finally, the ALJ noted

that Dr. Boyd’s opinion that Plaintiff is “disabled” and “unemployable” are findings reserved

exclusively for the Commissioner. (Id.). The Court finds that the ALJ’s explanation satisfies the

good reasons standard.

       As to the ALJ’s first explanation, that Dr. Boyd does not specialize in mental health, the



                                                  10
Court finds that the ALJ did not commit reversible error. To start, Dr. Boyd’s own records indicate

that Dr. Boyd believed that Plaintiff would benefit from seeing a psychiatrist. (See, e.g., Tr. 266

(“I [Dr. Boyd] would advocate for psychiatry consultation to confirm diagnosis [of schizoid

personality disorder].”). In support of his argument, Plaintiff relies on the American Board of

Family Medicine’s website, asserting that Dr. Boyd “is authorized to opine regarding [his] mental

status.” (Doc. 8 at 9). The Court does not dispute this fact, especially “given the inclusion of

behavioral sciences within this medical specialty.” Marcum v. Colvin, No. 3:15-cv-245, 2016 WL

4086984, at *6 (S.D. Ohio Aug. 2, 2016).           However, it is proper to weigh, as part of a

comprehensive analysis, a treating source’s specialization or lack thereof.           See 20 C.F.R.

§ 416.927(C)(5) (“Specialization. We generally give more weight to the medical opinion of a

specialist about medical issues related to his or her area of specialty than to the medical opinion of

a source who is not a specialist.”). It is not as if, for example, the ALJ rested her conclusion solely

on the fact that Dr. Boyd is not a psychiatrist. See, e.g., Marcum, 2016 WL 4086984, at *6 (finding

that substantial evidence did not support the ALJ’s “decision to fully reject [treating physician’s]

opinions on the ground he is not a mental-health specialist.”). Here, the ALJ properly weighed

Dr. Boyd’s specialty as part of her overall analysis.

       Second, the Court finds that substantial evidence supports the ALJ’s conclusion that Dr.

Boyd’s opinion is inconsistent with the record as a whole. Plaintiff asserts that the ALJ did not

cite to the inconsistent substantial evidence. (Doc. 8 at 9–10). But the ALJ’s decision shows

otherwise. The ALJ had the following to say about Plaintiff’s mental health records:

       Regarding the claimant’s mental impairments, his symptoms were also not so
       severe that significant treatment was warranted and his treatment history, as well
       as his mental evaluation findings do not support the severity, frequency or intensity
       of limitations alleged by the claimant.




                                                  11
       Indeed, the record shows that the claimant did not require inpatient hospitalizations
       or emergency room treatment for his symptoms. Rather, the claimant’s symptoms
       improved with medications and conservative, routine treatment. Additionally, his
       mental evaluation findings consistently showed findings that are not indicative of
       debilitating conditions. For example, his mental status evaluations showed some
       depression and anxiety, as well as transient finding of grandiosity, but his mental
       evaluation findings were generally within normal limits, including, but not limited
       to no auditory or visual hallucinations; no suicidal or homicidal ideations; he had
       adequate judgment; and he was able to answer questions appropriately (Exhibit
       B11F/1, 3, 7; B4F/11; B4F/14).

       Also, the claimant received some treatment with a counselor from August 5, 2014
       to September 25, 2015; however, his treatment records show routine appointments
       with no significant findings or need for more intensive treatment. (See e.g. Exhibits
       B4F; B5F). Notably, the claimant’s primary care physician also referred him for a
       psychiatric evaluation on February 9, 2015 (Exhibit B1F/1). However, on August
       13, 2015, it was noted that the claimant quit seeing his psychiatrist because he did
       not want to take medications (Exhibits B11/F/11; B2F/1). Nevertheless, the record
       does not reflect significant psychiatric treatment during that time and his
       subsequent treatment records show that his symptoms were well managed by his
       primary care physician. For example, On October 2, 2017, the claimant reported
       that he thought Zoloft was helping but he did experience a little dizziness for the
       last week (Exhibit B11 F/1). Also, on May 17, 2017, the claimant also reported
       that he had not noticed mood changes, despite his mom dying of cancer (Exhibit
       B11 F/5).

       If the claimant’s conditions were disabling, it would be expected that his treatment
       would be more aggressive, and the medical evidence of record would document
       more serious signs, findings, and symptoms.

(Tr. 16). The ALJ then went on to discuss Plaintiff’s daily activities, concluding that they “are not

consistent with someone who is disabled.” (Tr. 17).

       In light of the ALJ’s thorough assessment of Plaintiff’s mental health records, Plaintiff’s

arguments that the ALJ did not cite inconsistent record evidence and that the ALJ relied on only a

few “normal” findings is not well taken. Rather, the Court finds that the ALJ considered all of the

record evidence, including Plaintiff’s examination records, his daily activities, and the opinion

evidence, weighed the evidence in accordance with her role under the regulations, and decided the




                                                 12
case accordingly. See Hardaway v. Sec’y of H.H.S., 823 F.2d 922, 928 (6th Cir. 1987) (noting that

it is the ALJ’s “function to resolve conflicts in the evidence”).

       Plaintiff, however, claims that in relying on the lack of psychiatric treatment in the record,

the ALJ effectively penalized him for failing to seek treatment. (Doc. 8 at 10–11). But Plaintiff

has not presented “evidence to show [his] depression prevented [him] from seeking treatment.”

Sandvoss v. Comm’r of Soc. Sec., No. 3:17-cv-1784, 2018 WL 4625564, at * 11 (N.D. Ohio Sept.

27, 2018) (citing White v. Comm’r of Soc. Sec., 572 F.3d 272, 283–84 (6th Cir. 2009) (holding

that “[f]or some disorders, the very failure to seek treatment is simply another symptom of the

disorder itself” but concluding that “there [was] no evidence in the record explaining [plaintiff’s]

failure to seek treatment during this half-year gap,” and noting that “[a] ‘reasonable mind’ might

therefore find that the lack of treatment during [that gap] indicated an alleviation of [plaintiff’s]

symptoms.”)); Burge v. Comm’r of Soc. Sec., No. 1:13-cv-87, 2013 WL 6837192, at *3 (N.D. Ohio

Dec. 26, 2013) (holding that “to establish a severe mental impairment as an acceptable reason

excusing a claimant’s adherence to a medical regimen including prescription psychiatric

medications, the record must contain evidence expressly linking noncompliance with the severe

mental impairment.”)). Here, while Plaintiff claims that the ALJ penalized him for failing to seek

psychiatric treatment, he does not present evidence linking his mental health conditions with his

failure to seek treatment, nor has the Court been able to find anything in the record to establish

that Plaintiff’s depression or anxiety prevented him from maintaining a course of treatment with a

psychiatrist. Accordingly, the ALJ did not err in considering Plaintiff’s lack of treatment when

reaching her conclusion.

       The ALJ likewise committed no reversible error in considering Plaintiff’s activities of daily

living. Plaintiff relies on evidence showing that he “rarely” did household chores and that his



                                                 13
mother typically prepared his meals. (Doc. 10 at 2). While the ALJ noted that Plaintiff’s family

members primarily performed household chores, the ALJ also considered that Plaintiff could tend

to his daily hygiene and grooming and was able to relate well at the hearing to those with whom

he interacted. (See Tr. 17). It was appropriate for the ALJ to take these factors into consideration

as part of her overall analysis. See 20 C.F.R. § 404.15299(c)(3)(i) (providing that daily activities

may be useful to assess nature and severity of claimant’s symptoms); Cruse v. Comm’r of Soc.

Sec., 502 F.3d 532, 543–44 (6th Cir. 2007) (considering plaintiff’s daily activities, including ability

to take care of personal needs, performing light housework, and talking on the telephone).

       Finally, the Court finds that the ALJ did not err in rejecting Dr. Boyd’s opinion that Plaintiff

is “disabled” and “unemployable” because those are findings reserved exclusively for the

Commissioner. Indeed, the ALJ was not required to adopt Dr. Boyd’s opinion that Plaintiff was

unemployable or disabled because the determination of disability is reserved exclusively to the

Commissioner. See 20 C.F.R. §416.927(d); White v. Comm’r of Soc. Sec., No. 2:13-cv-934, 2015

WL 1197818, at *11 (S.D. Ohio Mar. 16, 2015) (holding that the ALJ provided legally sufficient

reasons for rejecting treating physician’s opinion, including the fact that the physician’s

conclusions that plaintiff was “disabled” and “unemployable” were not entitled to any weight

because those issues are specifically reserved to the Commissioner) (citing Bass v. McMahaon,

499 F.3d 506, 511 (6th Cir. 2007)).

       In sum, when considered in context, it is clear that the ALJ assigned little weight to Dr.

Boyd’s opinions based on relevant regulatory guidelines and the objective evidence as a whole.

While there may be evidence in the record supporting Plaintiff’s desired outcome, the ALJ

provided sufficient detail to satisfy the good-reasons requirement and appropriately explained the

disposition of the case to Plaintiff. See Barncord v. Comm’r of Soc. Sec., No. 2:16-CV-389, 2017



                                                  14
WL 2821705, at *6 (S.D. Ohio June 30, 2017).

IV.    CONCLUSION

       Based on the foregoing, it is RECOMMENDED that Plaintiff’s Statement of Errors (Doc.

8) be OVERRULED, and that judgment be entered in favor of Defendant.

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: May 30, 2019                                     /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE



                                                  15
